IN THE SUPREME COURT OF TEXAS
                                             ══════════
                                               No. 19-0777
                                             ══════════

              IN RE CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, RELATOR

                ══════════════════════════════════════════
                          ON PETITION FOR WRIT OF MANDAMUS
                ══════════════════════════════════════════

        JUSTICE BOYD, concurring.

        Having authored the Court’s unanimous opinion a few terms ago in Oncor Electric

Delivery Co. v. Chaparral Energy, LLC,1 and having joined the CHIEF JUSTICE’s dissenting opinion

last week in In re Oncor Electric Delivery Co.,2 I would grant mandamus relief in this case, holding

that the Public Utility Regulatory Act gives the Public Utility Commission exclusive jurisdiction

to resolve the issues underlying the plaintiffs’ claims. But the Court’s majority in Oncor held that

the Act grants the Commission exclusive jurisdiction only over “customer-utility disputes

regarding Commission-regulated activity,” specifically claims that “complain[] about the utility’s

rates or its provision of electrical service.” 3 Although I disagreed with that decision, it now




        1
           546 S.W.3d 133, 141 (Tex. 2018) (“In light of section 32.001(a)’s express language and the
comprehensive regulatory scheme PURA creates, we conclude that PURA grants the PUC exclusive
jurisdiction over all matters involving an electric utility’s rates, operations, and services.” (emphasis
added)).
        2
           __ S.W.3d __, __ (Tex. June 25, 2021) (No. 19-0662) (HECHT, C.J., dissenting) (“[T]he
Legislature has chosen to ensure comprehensive regulation of electric utilities for the public good by giving
the PUC jurisdiction to decide their legal duties related to operations and services to the exclusion of judges
and juries.”).

        3
            Id. at __.
constitutes the Court’s binding precedent. And although I’m concerned that the ambiguity of the

Court’s new limitations will produce greater confusion and generate further litigation over the

extent of the Commission’s jurisdiction, I do agree that this case—in which the plaintiffs were not

the utility’s customers and do not complain about the utility’s failure to provide electrical service—

does not fit within those limits. In short, I agree that the plaintiffs here are not the “kind of ‘affected

person’ who may bring a claim to the Commission” and have not brought “the kind of claim that

the Commission can adjudicate,” at least under the Court’s reasoning in Oncor.4 I therefore

respectfully concur in the Court’s disposition, without joining its opinion.




                                                         _____________________
                                                         Jeffrey S. Boyd
                                                         Justice

Opinion delivered: June 30, 2021




        4
            Id. at __.
                                                    2